Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 13, 2021

                                           No. 04-20-00614-CR

                                        IN RE ERIC J. BROWN

                                    Original Mandamus Proceeding 1

                                                  ORDER

       On December 31, 2020, relator filed a pro se petition for writ of mandamus. After
considering the petition, this court concludes relator did not show he is entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s
motion for leave to file a petition for writ of mandamus is denied as moot.

        It is so ORDERED on January 13, 2021.



                                                       _____________________________
                                                       Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2021.

                                                       _____________________________
                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 15-02-0067-CRW, styled State of Texas v. Eric J. Brown, pending in the
81st Judicial District Court, Wilson County, Texas, the Honorable Lynn Ellison presiding.